BAUM, Chief Judge
(concurring in part and dissenting in part):
I concur with all but the decision to provide no relief for the excessive delay in forwarding this record for review by this Court. On 9 June 2000, the convening authority took action on the record, but it was not forwarded for our review for 115 days, according to a transmittal letter signed by the staff judge advocate on 2 October 2000. My brothers in the majority opinion properly characterize this delay as unexplained and unreasonable. In addition, I find this 115 delay inexcusable for an Appellant who is confined. My colleagues, discerning no prejudice directly attributable to delay, have affirmed the sentence. I, on the other hand, would follow the lead of United States v. Collazo, 53 M.J. 721 (Army Ct.Crim.App.2000), and reduce the confinement to 21 months. Upon reassessment of the sentence, I would affirm the discharge and the reduction in paygrade, but, on the basis of the entire record, which includes the delay in forwarding it to this Court, I do not believe that more than 21 months confinement should be approved.